     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 1 of 13 Page ID #:14487



 1 BENJAMIN L. COLEMAN
     California State Bar No. 187609
 2 COLEMAN & BALOGH LLP
     1350 Columbia Street, Suite 600
 3 San Diego, California 92101
     Telephone No. (619) 794-0420
 4 Facsimile No. (619) 652-9964
     blc@colemanbalogh.com
 5
     Attorneys for Defendant Leroy Baca
 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA,                 )   Case No. 16CR00066-PA
                                             )
11               Plaintiff,                  )
                                             )
12 v.                                        )   MEMORANDUM IN SUPPORT OF
                                             )   SECTION 2255 MOTION
13 LEROY BACA,                               )
                                             )
14               Defendant.                  )
                                             )
15                                           )
16               Defendant Leroy Baca, by and through his counsel of record, hereby files this
17 memorandum in support of his 28 U.S.C. § 2255 motion.

18                                                   Respectfully submitted,
19                                                   s/Benjamin L. Coleman
20 Dated: February 5, 2020                           BENJAMIN L. COLEMAN
                                                     COLEMAN & BALOGH LLP
21                                                   Attorneys for Defendant Leroy Baca
22

23

24

25

26

27

28
     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 2 of 13 Page ID #:14488



 1                                                  TABLE OF CONTENTS
 2 Table of authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

 3 Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 4 Background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 5 Argument.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

 6                      A. This claim is not procedurally barred.. . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 7                      B. The failure to disclose the jurors’ names to
                        the attorneys violated the Sixth Amendment. . . . . . . . . . . . . . . . . . . . . . . . . . 5
 8
                        C. The Sixth Amendment violation requires
 9                      the convictions and sentence to be vacated. . . . . . . . . . . . . . . . . . . . . . . . . . . 8
10 Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

11 Proof of service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                       i
     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 3 of 13 Page ID #:14489



 1                                             TABLE OF AUTHORITIES
 2                                                             CASES
 3 Harris v. United States,
             2017 WL 5633024 (C.D. Cal. 2017).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 4
     Presley v. Georgia,
 5         558 U.S. 209 (2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5,6,7
 6 Press-Enterprise Co. v. Superior Court,
             464 U.S. 501 (1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5,7
 7
     Sanders v. United States,
 8        373 U.S. 1 (1963). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,5
 9 United States v. Barragan,
             871 F.3d 689 (9th Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
10
     United States v. Blagojevich,
11         612 F.3d 558 (7th Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5,6,7
12 United States v. Dharni,
             757 F.3d 1002 (9th Cir. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
13
     United States v. Gupta,
14         699 F.3d 682 (2d Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
15 United States v. Manzo,
             675 F.3d 1204 (9th Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
16
     United States v. Sanchez,
17         74 F.3d 562 (5th Cir. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
18 United States v. Wecht,
             537 F.3d 222 (3d Cir. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5,7
19
     United States v. Withers,
20         638 F.3d 1055 (9th Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5,8
21 Waller v. Georgia,
             467 U.S. 39 (1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5,6
22
     Weaver v. Massachusetts,
23        137 S. Ct. 1899 (2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5,8
24

25

26

27

28


                                                                    ii
     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 4 of 13 Page ID #:14490



 1                                                           STATUTES
 2 18 U.S.C. § 371. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 3 18 U.S.C. § 1001. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 4 18 U.S.C. § 1503. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 5 18 U.S.C. § 3432. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

 6 28 U.S.C. § 2255. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                     iii
     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 5 of 13 Page ID #:14491



 1                                      INTRODUCTION
 2               Defendant Leroy Baca moves for relief pursuant to 28 U.S.C. § 2255. Mr.
 3 Baca’s trial was tainted by structural error when an anonymous jury was utilized without

 4 allowing or even considering limited disclosure of the jurors’ identities to the attorneys.

 5 The anonymous jury order ran afoul of the Sixth Amendment because it failed to consider

 6 this available alternative (or any others), was broader than necessary, and did not contain

 7 findings that justified shielding the jurors’ names from the attorneys. Although Mr.

 8 Baca’s challenge to the anonymous jury on direct appeal included an alternative argument

 9 that the jurors’ names should have been disclosed to counsel, the government failed to

10 respond, and the Ninth Circuit failed to address that particular issue. For this reason, and

11 others, this contention can be brought in this § 2255 motion, and this Court should vacate

12 Mr. Baca’s convictions and sentence due to the structural error.

13                                       BACKGROUND
14               A federal grand jury in the Central District of California returned a
15 superseding indictment charging Mr. Baca with conspiratorial and substantive obstruction

16 of justice, 18 U.S.C. §§ 371, 1503(a), and false statements, 18 U.S.C. § 1001. DE 70.1

17 Trial on the obstruction counts commenced in December 2016 but ended in a mistrial,

18 over Mr. Baca’s objection, when the jury deadlocked 11-1 in favor of acquittal. RT 57

19 (Dec. 22, 2016). Mr. Baca proceeded to a second trial on all three counts in February

20 2017. DE 280. The second jury deliberated over the course of three days before returning

21 guilty verdicts. DE 302, 303, 335. This Court imposed a sentence of 36 months. DE 376.

22 The Ninth Circuit affirmed, and the Supreme Court denied review on January 13, 2020.

23               Before the trials, the government filed a request for an anonymous jury, to
24 which the defense objected. DE 180. Defense counsel renewed his objection at the

25

26
           1
                “DE” refers to the Docket Entry. “RT” refers to the Reporter’s Transcript and
27
   is followed by the page and date of the transcript. “AOB” refers to the Appellant’s Opening
28 Brief submitted by Mr. Baca on direct appeal. “ARB” refers to the Appellant’s Reply Brief
   submitted by Mr. Baca on direct appeal. Mr. Baca has also attached Exhibits A-C.
     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 6 of 13 Page ID #:14492



 1 beginning of the first trial, RT 5-6 (Dec. 5, 2016), and again before the second trial. RT 7-

 2 8 (Feb. 13, 2017 PM); see also RT 24-26 (Dec. 1, 2016). Despite the defense’s objections,

 3 this Court used an anonymous jury, issuing a written order approximately two weeks after

 4 the conclusion of the second trial explaining that the case involved a conspiracy of law

 5 enforcement officers, Mr. Baca likely had connections to officers with the ability to access

 6 jurors’ privation information, and jurors had expressed apprehension about access to

 7 private information in prior trials. DE 350. The order also stated that Mr. Baca was

 8 alleged to have interfered with the judicial process, the charges carried potential 5-10

 9 years of imprisonment, and there had been media coverage; the order did not address why

10 the names of the jurors were shielded from the attorneys or why no other alternative

11 measures could be employed. Id. Mr. Baca’s trial attorney had previously served as an

12 Assistant United States Attorney in the Central District of California and the Assistant

13 Attorney General of the U.S. Department of Justice’s Tax Division. Ex. A. He would

14 have complied with any protective orders issued by the Court regarding the jurors’

15 identities had they been disclosed to the attorneys. Id.

16               In his opening and reply briefs on direct appeal, Mr. Baca challenged the use
17 of an anonymous jury. He argued that an anonymous jury was not justified and,

18 alternatively, that the names of the jurors should have at least been disclosed to the

19 attorneys. See Ex. B; AOB 42-43 (“Finally, the district court at least erred by failing to

20 disclose the identities of the jurors to counsel, hampering the ability to select a jury. . . .

21 Disclosing the jurors’ identities to counsel could not have resulted in juror intimidation.”).

22 The government did not address this argument in its answering brief, and Mr. Baca so

23 noted in his reply. Ex. B; ARB 17-18 (“[T]he government fails to offer a developed

24 response to Mr. Baca’s contention that the district court should have at least disclosed the

25 jurors’ identities to the attorneys so they could perform jury selection. For this reason

26 alone, there was error, as there could be no possible fear of juror intimidation by the

27 attorneys.”) (citation and footnote omitted).

28               In an unpublished opinion, the Ninth Circuit held that the use of an

                                                    2
     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 7 of 13 Page ID #:14493



 1 anonymous jury was justified, but it never addressed Mr. Baca’s alternative argument that

 2 the jurors’ identities at least should have been disclosed to the attorneys. The Ninth

 3 Circuit simply explained: “The district court’s decision to empanel an anonymous jury

 4 was reasonable in light of the highly publicized nature of this case, Baca’s and his co-

 5 conspirator’s positions as former high-ranking law enforcement officers, and the nature of

 6 the charges at issue. Additionally, the district court minimized any risk of prejudice to

 7 Baca by instructing the jury that an anonymous jury was utilized to protect the jurors’

 8 privacy and was unrelated to Baca’s guilt or innocence.” Ex. C (citation omitted). The

 9 Ninth Circuit’s memorandum mentioned nothing about Mr. Baca’s contention that there

10 should have been limited disclosure of the jurors’ identities to the attorneys. Id.

11                                         ARGUMENT
12               A. This claim is not procedurally barred
13               Before turning to the merits, Mr. Baca will address the procedural posture of
14 his claim. On direct appeal, Mr. Baca contended that this Court erred by empaneling an

15 anonymous jury. He alternatively contended that, at the very least, limited disclosure of

16 the jurors’ names to the attorneys was required, as that would not have implicated any of

17 the dangers necessitating an anonymous jury while protecting his rights to the greatest

18 extent possible. The government never addressed this alternative argument in its

19 answering brief on appeal, and the brief analysis in the Ninth Circuit’s unpublished

20 opinion also failed to address it. Although Mr. Baca disagrees with the Ninth Circuit’s

21 conclusion that an anonymous jury was justified, he is not challenging that issue in this

22 motion, as it has been resolved. Instead, he is challenging the failure to allow limited

23 disclosure of the jurors’ names to his defense counsel, an argument that the Ninth Circuit

24 did not address in its decision. Because the Ninth Circuit did not resolve this issue, it is

25 appropriately brought in this § 2255 motion. Indeed, this is precisely when § 2255 should

26 be utilized, and any doubts about whether the Ninth Circuit decided the issue must be

27 revolved in Mr. Baca’s favor. See Sanders v. United States, 373 U.S. 1, 16 (1963).

28               The Ninth Circuit may have declined to address the argument believing it

                                                  3
     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 8 of 13 Page ID #:14494



 1 was more appropriate to consider the question in a § 2255 motion because the government

 2 failed to respond to this particular contention in its answering brief, and therefore the issue

 3 could benefit from further briefing and development. With this memorandum in support

 4 of his § 2255 motion, Mr. Baca has submitted a declaration from trial counsel confirming

 5 the importance of the juror information to the defense and that he would not have violated

 6 the Court’s order had the jurors names been disclosed to him under a protective order. See

 7 Ex. A. For this additional reason, Mr. Baca’s claim is cognizable in this § 2255 motion.

 8 See United States v. Dharni, 757 F.3d 1002, 1003-04 (9th Cir. 2014) (remanding for

 9 findings where Sixth Amendment public trial claim brought in a § 2255 motion and the

10 government did not previously respond to the defendant’s argument in its opposition

11 briefs); see Harris v. United States, 2017 WL 5633024, at *2 (C.D. Cal. Nov. 20, 2017)

12 (rejecting procedural bar because Ninth Circuit’s opinion did not resolve the defendant’s

13 particular argument and he submitted additional evidence with his § 2255 motion).

14               Even if it could somehow be determined that the Ninth Circuit resolved the
15 argument, it is still cognizable in this § 2255 motion. In United States v. Manzo, 675 F.3d

16 1204 (9th Cir. 2012), the Ninth Circuit considered a defendant’s claim in a § 2255 motion

17 that the government breached his plea agreement, even though it had previously rejected

18 the claim on direct appeal. The Ninth Circuit explained: “The summary disposition by

19 our court’s prior panel in one conclusory sentence gives us no hint of the reasoning

20 supporting that decision. By contrast, our review of the record, described below, supports

21 our conclusion that there was a breach of the plea agreement by the government and that

22 the previous and summary conclusion to the contrary in Manzo I was clear error.” Id. at

23 1211 n.3. Similarly, in this case, the Ninth Circuit issued an unpublished opinion, and its

24 analysis essentially amounted to two conclusory sentences that did not even mention Mr.

25 Baca’s alternative argument that the jurors’ names should have been provided to the

26 attorneys and certainly did not provide a “hint of reasoning” as to that particular argument.

27 Thus, this claim is cognizable in this § 2255 motion, particularly because, as demonstrated

28 below, it was clearly erroneous not to order such limited disclosure to the attorneys.


                                                  4
     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 9 of 13 Page ID #:14495



 1               This Court also has the authority to consider the argument in this motion
 2 because it will serve the ends of justice. See Sanders, 373 U.S. at 16 (“Even if the same

 3 ground was rejected on the merits on a prior application, it is open to the applicant to show

 4 that the ends of justice would be served by permitting the redetermination of the

 5 ground.”). The Sixth Amendment error raised in this motion is one of the few structural

 6 errors in a criminal case. See, e.g., Weaver v. Massachusetts, 137 S. Ct. 1899, 1908

 7 (2017); United States v. Withers, 638 F.3d 1055, 1063 (9th Cir. 2011). Furthermore, the

 8 argument raised by Mr. Baca is straightforward and compelling, so much so that the

 9 government did not muster a response in its appellate brief. Finally, Mr. Baca was nearly

10 acquitted at the first trial, as eleven of the twelve jurors voted for not-guilty verdicts. For

11 all of these reasons, the ends of justice demonstrate that Mr. Baca’s contention should be

12 heard.

13               B. The failure to disclose the jurors’ names to
14               the attorneys violated the Sixth Amendment
15               The failure to order limited disclosure of the jurors’ names to the attorneys
16 violated the Supreme Court’s Sixth Amendment public trial jurisprudence in Press-

17 Enterprise Co. v. Superior Court, 464 U.S. 501 (1984), Waller v. Georgia, 467 U.S. 39

18 (1984), and ultimately Presley v. Georgia, 558 U.S. 209 (2010). The Supreme Court’s

19 public trial opinions make clear that an anonymous jury infringes on the openness that is

20 essential to the jury selection phase of the case. See Press-Enterprise, 464 U.S. at 505-09

21 (recounting the historical tradition emphasizing the open and public nature of jury

22 selection). The long historical record from the Norman Conquest to colonial America

23 “makes clear” that jury selection was conducted “openly,” and public jury selection “was

24 the common practice in America when the Constitution was adopted.” Id. at 507-08.

25               Both the Third and Seventh Circuits have held that anonymous jury orders
26 are subject to the Supreme Court’s Sixth Amendment public trial test, as established in

27 Press-Enterprise, Waller, and Presley. See United States v. Blagojevich, 612 F.3d 558,

28 564-65 (7th Cir. 2010); United States v. Wecht, 537 F.3d 222, 234-39 (3d Cir. 2008).


                                                  5
     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 10 of 13 Page ID #:14496



 1 Although the Third Circuit’s opinion in Wecht and the Seventh Circuit’s opinion in

 2 Blagojevich were in the context of First Amendment claims made by the press, the

 3 Supreme Court made clear in Presley that the defendant is entitled to the same, if not

 4 greater, constitutional protections under the Sixth Amendment. “[T]here is no legitimate

 5 reason, at least in the context of juror selection proceedings, to give one who asserts a

 6 First Amendment privilege greater rights to insist on public proceedings than the accused

 7 has. ‘Our cases have uniformly recognized the public-trial guarantee as one created for

 8 the benefit of the defendant.’ There could be no explanation for barring the accused from

 9 raising a constitutional right that is unmistakably for his or her benefit.” Presley, 558 U.S.

10 at 213 (citation omitted).

11               In Waller and Presley, the Supreme Court stated: “The right to an open trial
12 may give way in certain cases to other rights or interests, such as the defendant’s right to a

13 fair trial or the government’s interest in inhibiting disclosure of sensitive information.

14 Such circumstances will be rare, however, and the balance of interests must be struck with

15 special care.” Presley, 558 U.S. at 213 (quoting Waller, 467 U.S. at 45). To determine

16 whether these “rare” circumstances are established, a court must apply a four-factor test:

17 “The party seeking to close the hearing must advance an overriding interest that is likely to

18 be prejudiced, the closure must be no broader than necessary to protect that interest, the

19 trial court must consider reasonable alternatives to closing the proceeding, and it must

20 make findings adequate to support the closure.” Presley, 558 U.S. at 214 (quoting Waller,

21 467 U.S. at 48). This standard applies to the anonymous jury inquiry, and thus “a judge

22 not only must make the findings required by Waller but also must consider alternatives to

23 secrecy, whether or not the lawyers propose some.” Blagojevich, 612 F.3d at 565. To be

24 clear, under this standard, “trial courts are required to consider alternatives . . . even when

25 they are not offered by the parties . . . .” Presley, 558 U.S. at 214 (emphasis added).

26               The anonymous jury order in this case failed to comply with the
27 Presley/Waller standard because it did not consider reasonable alternatives and was

28 broader than necessary to protect the interests at stake. See Presley, 558 U.S. at 214. In


                                                  6
     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 11 of 13 Page ID #:14497



 1 particular, the order did not consider that limited disclosure of the jurors’ identities to the

 2 attorneys was required and would not have compromised the reasons justifying anonymity.

 3 Indeed, Press-Enterprise emphasized that defense counsel must be provided with full

 4 disclosure during voir dire, even as to the most sensitive juror information, and a trial

 5 court must employ every reasonable measure resulting in the most minimal possible

 6 secrecy. See Press-Enterprise, 464 U.S. at 512 (all in camera parts of jury selection must

 7 be “with counsel present”). Even in the most dangerous cases, a defendant’s right to

 8 investigate the potential jurors is protected, see 18 U.S.C. § 3432 (requiring names and

 9 addresses of veniremen to be provided at least three days before the commencement of a

10 capital trial), and allowing the jurors’ names to be disclosed to counsel also diminishes the

11 possibility of juror bias or tampering, as it enhances counsel’s ability to investigate such

12 matters and to protect his client’s right to a fair trial. See Wecht, 537 F.3d at 241-42. Mr.

13 Baca’s trial counsel has stated that disclosure of the jurors’ identities would have

14 enhanced his ability to select the jury, present the defense at trial, and investigate potential

15 jury misconduct or tampering. See Ex. A.

16               The Supreme Court’s precedent, including Press-Enterprise, establishes that
17 the Sixth Amendment prohibits wholesale juror anonymity without limited disclosure to

18 the attorneys, and the juror anonymity order in this case ignored the critical part of the

19 inquiry requiring consideration of such a lesser alternative. Presley, 558 U.S. at 214-16.

20 Under a proper application of the Waller/Presley standard, a complete anonymity order

21 like the one here can only be entered if a court is confronted with a corrupt lawyer likely to

22 divulge juror information in violation of its orders. No such corrupt attorney was involved

23 here, see Ex. A, and the order never made such a finding because it did not consider

24 limited disclosure to the attorneys, or any other alternatives, a dispositive point in the

25 Sixth Amendment analysis. Presley, 558 U.S. at 214-16.2 Even in cases involving the

26

27
           2
                 The order also did not consider whether juror sequestration would have been
28 sufficient. See Blagojevich, 612 F.3d at 565.


                                                   7
     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 12 of 13 Page ID #:14498



 1 most dangerous gangs, trial courts entering anonymous jury orders have allowed limited

 2 disclosure to the attorneys. See United States v. Barragan, 871 F.3d 689, 712 (9th Cir.

 3 2017) (using anonymous jury in Mexican Mafia case but disclosing jurors’ identities to the

 4 attorneys “in advance to do background checks, without divulging those names to their

 5 clients”). The failure to implement a similar alternative here violated the Sixth

 6 Amendment, and this Court cannot now make findings after-the-fact to justify withholding

 7 the jurors’ names from the attorneys. See United States v. Gupta, 699 F.3d 682, 687 (2d

 8 Cir. 2012) (findings issued after-the-fact did not justify closure during voir dire).

 9               C. The Sixth Amendment violation requires
10               the convictions and sentence to be vacated
11               A violation of the right to a public trial is a structural error automatically
12 requiring a new trial. See, e.g., Weaver, 137 S. Ct. at 1908; Withers, 638 F.3d at 1063.

13 Thus, this Court must vacate Mr. Baca’s convictions and sentence and order a new trial

14 due to the structural Sixth Amendment error.

15               Even if the error were somehow not structural, Mr. Baca would still be
16 entitled to a new trial. There was clearly no need to prohibit disclosure of the jurors’

17 identities to the attorneys, and this case was extraordinarily close, as demonstrated by the

18 lengthy jury deliberations at the second trial and the result of the first trial, which ended in

19 an 11-1 deadlock in favor of acquittal. See United States v. Sanchez, 74 F.3d 562, 565 (5th

20 Cir. 1996) (reversing for anonymous jury error in case involving an officer who threatened

21 to arrest prostitutes to coerce them to engage in sex acts).

22                                        CONCLUSION
23               For the foregoing reasons, this Court should grant Mr. Baca’s § 2255 motion,
24 vacate his convictions and sentence, and order a new trial.

25                                                      Respectfully submitted,
26                                                      s/Benjamin L. Coleman
27 Dated: February 5, 2020                              BENJAMIN L. COLEMAN
                                                        COLEMAN & BALOGH LLP
28                                                      Attorneys for Defendant Leroy Baca

                                                   8
     Case 2:16-cr-00066-PA Document 492-1 Filed 02/05/20 Page 13 of 13 Page ID #:14499



 1                                    PROOF OF SERVICE
 2               I hereby certify that, on February 5, 2020, I electronically filed the attached
 3 Section 2255 Motion, Memorandum in Support of Section 2255 Motion, and Exhibits with

 4 the Clerk of the Court by using the CM/ECF system. I certify that all participants in the

 5 case are registered CM/ECF users and that service will be accomplished by the CM/ECF

 6 system.

 7               I declare under penalty of perjury that the foregoing is true and correct.
 8

 9               Executed on February 5, 2020, at San Diego, California.
10

11                                                s/Benjamin L. Coleman
                                                  BENJAMIN L. COLEMAN
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  9
